DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are allowed.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021, 07/08/2021, 06/30/2020 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “ Claim 1: An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a first connecting part connecting the first movable part to the second movable part so that the first movable part can swing around a first axis; a second connecting part connecting the second movable part to the support part so that the first movable part can swing around the first axis by vibrating the second movable part; a spiral coil provided to the second movable part; a magnetic field generator that generates a magnetic field to act on the coil; a first external terminal provided to the support part; and a first wiring (21) connected to an inner end portion of the coil (14) and the first external terminal (26), wherein the first wiring includes a lead wiring (61) connected to the first external terminal, and a straddle wiring (62) provided to the second movable part so as to straddle the coil and connected to the inner end portion (14a) of the coil and the lead wiring, a width (W4) of the straddle wiring is larger than a width (W5) of the coil, and a thickness (T1) of the straddle wiring is smaller than a thickness (T2) of the coil (see Fig.1).”
  
   	
    PNG
    media_image1.png
    265
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    707
    media_image2.png
    Greyscale

The prior art of record fail to teach the combination of limitations of claims 1, furthermore, the closest prior art US11199695 (Suzuki), Takimoto (US 20190016589), Mizoguchi (JP2009251002) and US10330923 (Hino) combination or alone teach an actuator, however the combination or single references of the prior art or Plus Search or IP.com Search fail to teach the limitations of claim 1 specially highlighted limitations of the straddle wire and the lead wire and the thicknesses and width of the wires and the coil and how the structure is disclosed in claim 1 which is unique structure, the prior art of record fail to teach all the combination of amended claim 1 above, they fail to teach “An actuator device comprising: a support part; a first movable part; a second movable part formed in a frame shape and arranged so as to surround the first movable part; a first connecting part connecting the first movable part to the second movable part so that the first movable part can swing around a first axis; a second connecting part connecting the second movable part to the support part so that the first movable part can swing around the first axis by vibrating a first wiring connected to an inner end portion of the coil and the first external terminal, wherein the first wiring includes a lead wiring connected to the first external terminal, and a straddle wiring provided to the second movable part so as to straddle the coil and connected to the inner end portion of the coil and the lead wiring, a width of the straddle wiring is larger than a width of the coil, and a thickness of the straddle wiring is smaller than a thickness of the coil.”
None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image3.png
    822
    750
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    459
    692
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    584
    453
    media_image5.png
    Greyscale

Claims 216 are allowed based on dependency from allowed claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834